Name: Commission Regulation (EC) No 1863/2001 of 10 September 2001 amending Regulation (EC) NoÃ 2390/1999 laying down detailed rules for the application of Regulation (EC) NoÃ 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts
 Type: Regulation
 Subject Matter: farming systems;  information and information processing; NA;  economic geography;  accounting;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32001R1863Commission Regulation (EC) No 1863/2001 of 10 September 2001 amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts Official Journal L 259 , 27/09/2001 P. 0001 - 0046Commission Regulation (EC) No 1863/2001of 10 September 2001amending Regulation (EC) No 2390/1999 laying down detailed rules for the application of Regulation (EC) No 1663/95 as regards the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accountsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(1), and in particular Article 4(8) thereof,Whereas:(1) Commission Regulation (EC) No 2390/1999(2) of 25 October 1999, as amended by Regulation (EC) No 2644/2000(3) lays down the form and content of the accounting information that the Member States must hold at the disposal of the Commission for the purposes of the clearance of the EAGGF Guarantee Section accounts. Due to changes in the budget nomenclature and in order to facilitate the cooperation between the Member States and the Commission, the Annexes to that Regulation should be replaced.(2) The measures provided for in this Regulation are in accordance with the opinion of the Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EC) No 2390/1999 are replaced by Annexes I, II and III to this Regulation.Article 2This Regulation shall enter into force on 16 October 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 103.(2) OJ L 295, 16.11.1999, p. 1.(3) OJ L 307, 7.12.2000, p. 1.ANNEX IX TABLE>TABLE>ANNEX IITECHNICAL SPECIFICATIONS FOR THE TRANSFER OF COMPUTER FILES TO THE EAGGF(applicable from 16 October 2001 onwards)1. TRANSFER MEDIUMThe computer files must be transferred to the Commission through STATEL/STADIUM. More information on the use of STATEL/STADIUM can be found at the CIRCA website of the EAGGF.2. COMPUTER FILE STRUCTURE2.1. The Member State must create a computer record for each individual component of the EAGGF (Guarantee Section) payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists.2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs.2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed.2.4. The computer files must have the following characteristics:(1) The first record in the file (header row) contains the file description. The field names comprise an "F" followed by the field number used in Annex I (the "X table"). Only field names existing in this Annex are allowed.(2) The following records in the file are data (data rows), in the order indicated by the first record describing the file structure.(3) The fields are separated by a semicolon (";"). The header row and data rows should all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (";;") within the record, or as a single semicolon (";") at the end of the record.(4) Records vary in length. Each record ends with a code "CR LF" or "Carriage Return - Line Feed" (in hexadecimal: "0D 0A"). The header row never ends on a ";". Data rows only end on a ";" if the last field is empty.(5) The file is in ASCII code ISO 8859-1, except in the case of files from Greece, where either ELOT-928 or ISO 8859-7 coding shall be applied. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted.(6) Numeric fields:(a) Decimal separator: ".".(b) The symbol ("Ã " or "-") appears on the far left, followed immediately by the figures. For positive numbers, the "+" sign is optional.(c) Fixed number of decimals (the details are set out in the Annex III hereto).(d) No spaces between digits. No spaces or other signs between thousands.(7) Date field: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).(8) EAGGF budget code (field F109) format: "B99-9999-999" (where "9" stands for any figure between 0 and 9).(9) Quotation marks (" ") are not allowed at the beginning or at the end of the records. The semicolon field separator ";" must not be used in data in text format.(10) All fields: no spaces at the beginning or end of a field.(11) Files satisfying these rules will look like the following (example):F100;F101;F106;F107;F108;F109BE01;154678;+152.50;BEF;20010715;B01-1000-123BE01;024578;-1000.00;BEF;20010905;B01-2020-564BE01;154985;9999.20;BEF;20010101;B01-1100-000BE01;100078;+152.75;BEF;20010331;B01-1234-654BE01;215452;+0.50;BEF;20010615;B01-1000-001 (Please note +0.50 and not +.50)BE01;123456;21550.15;BEF;20010101;B01-4000-010etc...(other data rows with the fields in the same order).2.5. A computer program for checking the format of the computer files, before sending them to the Commission, can be found at the CIRCA web-site of the EAGGF.3. DOCUMENTATIONA separate document must be sent to the Commission through STATEL/STADIUM, explaining:- any discrepancies between the sum of the records in the computer files, by budget heading and subheading, and the annual declaration,- any codes used for fields, for which Annex III does not enforce standard codes.Such document may relate to one or more computer data files.ANNEX IIIAIDE-MÃ MOIRE2002 budget yearTABLE OF CONTENTS>TABLE>General remark: significance of the X, A and D codes used in Annex IAll the information marked "X" or "A" is obligatory.X = Data element already included in the previous version of this Regulation.A = Data element to be added compared to the previous version of this Regulation.D = Data element to be deleted compared to the previous version of this Regulation.In the case a data request is not applicable "N/A" could be used in text fields. "0" (zero) could be used in numeric fields (the required format of the date field should be respected though). It is also allowed to leave the field blank.1. DATA RELATING TO PAYMENTF100: name of paying agencyRequired format: to be expressed by a code (see the code list F100.XLS kept up-to-date on CIRCA).F101: reference number of paymentThe reference number identifying the payment clearly in the paying agency's accounts.F102: reference number of previous paymentThe reference number identifying the payment clearly in the paying agency's accounts as an advance or an amount recovered.F103: type of payment>TABLE>F105: payment with penaltyRequired format: yes = "Y"; no = "N".F105A: reduction under Articles 3 and 4 of Regulation (EC) No 1259/1999The field 105A of the Xs table must be used to indicate the amounts retained (negative amounts) on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. Field 105A must be used for each Budget Post where a retention has been made.For the moment there is no specific Budget Post on which to declare payments made using the amounts retained on the basis of Articles 3 and 4 of Regulation (EC) No 1259/1999. These payments should therefore be indicated in field 105A of the corresponding Budget Posts (4030, 4040, 4050 and 4070)Required format: +99 ... 99.99 or -99 ... 99.99, where 9 stands for any number from 0 to 9 inclusive.F106: amountAmount of each individual item of payment in currency defined in field F107.The sum of these amounts (F106) by budget code (F109) should in principle correspond with the amounts declared in Table 104. The amounts in field F106 relate to the EAGGF expenditure only. National expenditure should not appear under this heading.Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F107: currency unitRequired format: ISO 4217 code: ATS, BEF, DEM, DKK, ESP, EUR, FIM, FRF, GBP, GRD, IEP, ITL, LUF, NLG, PTE or SEKF108: date of paymentThe date determining the month of declaration to the EAGGF.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F109: EAGGF budget codeThe full code must be given, including the chapter, heading and subheading.Required format: "B99-9999-999", where 9 stands for a digit from 0 to 9. Missing positions should be filled with zeroes (e.g. B01-160 becomes B01-1600-000).F110: marketing year or periodFor intervention products the Commission needs to know the marketing year to which the product corresponds or the quota period it is to be set off against. For example, in the case of cereals this may well be a previous marketing year rather than the current one.2. DATA RELATING TO BENEFICIARY (APPLICANT)F200: identification codeThe individual identifier allocated to applicants by the Member State.F201: nameThe applicant's last name and first name, or the company name.F202A: applicant's address (street and number)F202B: applicant's address (international postal code)F202C: applicant's address (municipality or city)F205: holding in less-favoured regionWhere this affects the rate of aid.Required format: yes = "Y"; no = "N".F205A: young farmerRequired format: yes = "Y"; no = "N".F206: producers of heavy/light lambsRequired format: for the ewe and goat premiums the following coding scheme is required:- "H": heavy lamb- "L": light lamb- "G": goatF207: region and subregionRegion and subregion of the beneficiary as defined by the Member State. This item needs to be very accurate if the regulation lays down different support schemes according to the region.Knowledge of the region in which the beneficiary is located is also necessary from the point of view of audit planning.Any official coding scheme is acceptable as long as it is explained in the documents provided with the file.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F211: delivery reference quantityThis relates to the milk quota scheme.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F212: direct sales reference quantityThis relates to the milk quota scheme.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F213: reference fat contentThis relates to the milk quota scheme.Required format: 9...9.99, where 9 stands for a digit from 0 to 9.F214: purchaser of milkIn accordance with Article 2 of Regulation (EEC) No 3950/92. This relates to the milk quota scheme.F215: date of start of productionIn the case of more than one date, the oldest date should be supplied.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F216: date of end of productionIn the case of more than one date, the latest date should be supplied.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F217: date of entry private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F218: end date of private storageRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).3. DATA RELATING TO DECLARATION/APPLICATIONF300: number of declaration/applicationThis must enable the declaration/application to be traced through the Member States' files.F300B: date of applicationThe date of receipt of the application by the paying agency (including any divisional or regional offices thereof).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F301: number of contract (where applicable)F304: authorising officeThis is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes.F305: number of certificate/licenceF306: date of issue of the certificate/licenceRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F307: office holding supporting documentsOnly where this is not the same as that specified in field F304.4. DATA RELATING TO SECURITYF400: amount of tender securityIn principle the regulation should determine the amount of the tender security.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F402: amount of processing security (other than tender securities).Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F403: date of lodging of individual security or of charging (credit) to global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F404: date of release of individual security or of charging (debit) against global securityThe Commission must be able to check whether the individual or global security covers at all times the EAGGF expenditure.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).5. DATA RELATING TO PRODUCTSPreliminary remark concerning quantities: as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign.F500: product code/rural development sub-measure codeIn the case of rural development measures, indicate where applicable a code per sub-measure implemented (e.g. type of agri-environmental measure). Member States must draw up their own lists of codes, to be explained in the accompanying letter.F501: type of animalRegarding Council Regulation (EC) No 1254/99 (OJ L 160, 26.6.1999, p. 21), i.e. the "Single Slaughter Premium" please refer to Article 11(1) (a) and (b) as to the type of animal. This is important given the differentiation in premium.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F502: quantity paid (number of animals, hectares, etc.)See preliminary remarks in heading 5 (Data relating to products).For rural development the quantity paid should be expressed in the unit appropriate to the agri-environmental sub-measure mentioned in F500. A table of correspondence between the sub-measure code (e.g. input reduction) used in F500 and the unit for calculating the premium (e.g. ha) used in F502 should be attached to the payment file.For the wine sector, the products obtained after distillation should be expressed by number of alcoholic strength.For all other sectors, the quantity paid should be expressed in the unit which is laid down in the regulation as the basis for the premium payment.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F503: quantity covered by payment application lodged (quantity claimed)Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F507: yieldRepresentative yield used to calculate the compensatory payment (under the regionalisation plan in accordance with Article 3 of Council Regulation (EEC) No 1765/92 (OJ L 181, 1.7.1992, p. 12).Required format: 9...9.999, where 9 stands for a digit from 0 to 9.F508A: area covered by payment application lodgedThe area covered by the application.See preliminary remark in heading 5 (Data relating to products).Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F508B: area covered by payment madeThe area on which the payment is made.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F508C: forage areas declaredThis information is directly related to the budget heading for animal premiums. The forage areas declared are used to calculate the stocking density. This information must always be provided if the beneficiary is entitled to use the forage area. The sectors concerned are meat and certain rural-development measures.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F508D: subject to ceiling on livestock unitsWhere a livestock premium is reduced on account of the size of the forage area.Required format: yes = "Y"; no = "N".F508E: extensification premium paidSee Regulation (EEC) No 805/68 (OJ L 148, 28.6.1968, p. 24), as amended by Regulation (EC) No 2222/96 (OJ L 296, 21.11.1996, p. 50).Required format: yes = "Y"; no = "N".F508F: animals slaughtered, exported or consignedThis field in relation to the Single Slaughter Premium should indicate whether the animals for which the aid is claimed were slaughtered, exported or consigned.Required format: to be expressed by a one of the following codes:- "S": slaughtered- "E": exported- "C": consignedF509A: area wrongly declaredThe difference between the area declared and that found.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F509B: area wrongly declared (forage area)The difference between the area declared and that found. See also field F508C.Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F510: Community Regulation and Article numberIn the case of intervention goods, the ad hoc publication in the Official Journal is intended.F510A: Community rate of financing (%)The percentage for rural development is the percentage of the overall aid which is EAGGF-funded, i.e. a set percentage defined in the regulation (75 % or 50 %).Required format: +99.99, where 9 stands for a digit from 0 to 9.F511: EAGGF rate of aid (in EUR) per unit of measurementExcept where there is no change in fields F511 or F512 throughout the marketing year.Required format: 9...9.999999, where 9 stands for a digit from 0 to 9.The use of six decimal places may seem odd but some regulations such as Council Regulation (EC) No 660/1999 (OJ L 83, 27.3.1999, p. 10), fix the premium up to five decimals even when using EUR. To cover all possibilities the number of decimals was raised to six.F511A: additional national aid (in EUR) per unitAmounts paid out from the national envelope.Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F512: conversion rateThe agricultural rate applied in respect of the payment (except where there is no change in fields F511 or F512 throughout the marketing year).Required format: 9...9.999999, where 9 stands for a digit from 0 to 9.F513: EAGGF rate of aid (in currency defined in field F107) per unit of measurementRequired format: 9...9.999999, where 9 stands for a digit from 0 to 9 (See comment under F511).F515: gross deliveries"Gross deliveries" covers all quantities of milk and milk equivalent marketed, as defined in Article 1(1) of Commission Regulation (EEC) No 536/93 (OJ L 61, 13.3.1993, p. 39), without any adjustment for the fat content.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F516: gross direct salesIn the case of budget items B1-1501 and B1-1502, the value of the marketed production of the producer organisation in accordance with Article 23(3) respectively Article 15(5) of Council Regulation (EC) No 2200/96 (OJ L 297, 21.11.1996, p. 1).Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F517: actual fat contentAs shown by the laboratory analysis findings, expressed as a percentage rather than in grams or kilograms.Required format: 9...9.99, where 9 stands for a digit from 0 to 9.F518: adjusted deliveriesQuantities delivered, adjusted for the fat content in accordance with Article 2(2) of Regulation (EEC) No 536/93.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F519: adjusted direct salesRequired format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F519B: deliveries after administrative corrections (if any)Milk sector: "administrative corrections" means adjustments made by the paying agency to the quantities declared by purchasers. Such changes must always be shown separately from the quantities declared by the purchasers. Corrections may be positive or negative. The net changes must be shown as compared with the situation before the correction. There is no provision for including flat-rate corrections here. Corrections following on-the-spot checks required under Article 7(3) of Regulation (EEC) No 536/93 must be recorded in fields F600 to F603.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F519C: direct sales after administrative corrections (if any)For the definition of administrative corrections, see field F519b.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F520: quantities delivered over or under quotasRequired format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F521: direct sales over or under quotasRequired format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F522: additional levy dueFor deliveries or direct sales (a distinction is to be made through the budget code (field F109)).Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F523: interest due for late paymentFor deliveries or direct sales (to be distinguished by means of the budget code in field F109).Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F530: actual alcoholic strength by volumeExpressed by % Vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F531: total alcoholic strength by volumeExpressed by % Vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F532: natural alcoholic strength by volumeExpressed by % Vol/hl.Required format: 99.99, where 9 stands for a digit from 0 to 9.F533: wine growing zoneZone of the basic product as defined in Annex III to Regulation (EC) No 1493/1999.Required format: to be expressed by one of the following codes: A, B, CIa, CIb, CII, CIIIa, CIIIb6. DATA RELATING TO INSPECTIONSThe Commission needs to know the number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated.F600: on-farm inspection or remote sensingThe inspection mentioned here has to be understood as "checks on-the-spot" in the meaning of Article 47(4) of Commission Regulation (EC) No 1750/1999 (OJ L 214, 13.8.1999, p. 31), i.e. physical visits of the farm, complemented or not by remote sensing.Fields F601 to F603 need only be completed where an on-the-spot inspection is indicated in field F600. In the case of multiple visits concerning the same measure and the same producer only report once.The Member State should differentiate between on-farm inspections and inspections by remote sensing.Administrative checks (in the meaning of Article 47(3) of Regulation (EC) No 1750/1999) should not be mentioned in F600. They are not mentioned as such in any field. Nevertheless, the sanctions taken are mentioned in F105, whether they originate from an administrative check or check on-the-spot.Required format: "N" = no inspection, "F" = on-farm inspection and "T" = inspection by remote sensing. In the case of rural development measures, the code "FT" must be shown where certain transactions are checked by remote sensing and others by on-the-spot inspections.F601: date of inspectionRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F602: application reducedIf the application has been reduced as a result of an inspection, this must be indicated here.Required format: yes = "Y"; no = "N".F602B: recalculation of additional levy payableFor instance after on-the-spot inspections.Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F603: reason for reductionWhere there is more than one reason, indicate the one justifying the highest penalty.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F604: Regulation (EEC) No 386/90 (on-the-spot checks)Required format: yes = "Y"; no = "N".F604B: Regulation (EEC) No 386/90 (substitution checks)Required format: yes = "Y"; no = "N".7. (NOT USED)8. ADDITIONAL DATA RELATING TO EXPORT REFUNDSF800: net weight (= F502)See preliminary remark in heading 5 (Data relating to products).Required format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F800B: unit of measurement for field F800>TABLE>F801: application number (export refunds: SAD)F802: customs office of placing under customs supervisionRequired format: to be expressed by a code; the codes must be explained in the accompanying letter.F802B: customs office of exitIndicate the customs office certifying that products covered by refund applications have left the customs territory of the Community. The place/city of exit may also be shown.This information is vital for the auditors in connection with the application of Council Regulation (EEC) No 386/90 (OJ L 42, 16.2.1990, p. 6), concerning substitution checks. The information is available in T5 or equivalent documents.Required format: to be expressed by a code; the codes must be explained in the accompanying letter.F804: export refund code (8 or 12 digits)12 digits for the agricultural nomenclature and eight digits for processed agricultural products ("Non-Annex I", formerly "Non-Annex II"; see Treaty of Amsterdam).F805: code for destinationRequired format: "XX", where X stands for a letter between A and Z (codes of the nomenclature of countries and territories for the external trade statistics of the Community).The former numeric code "999", where 9 stands for a digit from 0 to 9 in accordance with the EAGGF standard nomenclature of destinations, can still be used until 15 October 2002. Please do not mix "999" codes with "XX" codes in the same computer file.(see the code list F805.XLS kept up-to-date on CIRCA).F808: date of advance fixingFixing in advance or daily rate.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F809: last day of validity (advance fixing)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F812: tender if applicable (advance fixing)The procedure stipulated in Article 5 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7), or similar procedure for other sectors.F814: day of acceptance of payment declaration (COM-7)For the beef sector: in the case of pre-financing, complete field F814 only (disregarding fields F816 and F816B); if pre-financing is not involved, complete fields F816 and F816B (disregarding field F814).Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816: date of acceptance of export declaration (EX-1)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F816B: date of export from the EU territoryRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9. ADDITIONAL INFORMATION ON BUYING-IN AND SALES FROM PUBLIC STORAGEThese transactions (buying-in and sales) fall under the budget heading covering other costs. In the case of buying-in, provide details of total quantities and values in line 4 of Table 1 (or 51). In the case of sales, give details of total quantities and values in line 4 of Table 7 (or 53). As to the other items (technical and financial costs plus depreciation), the computer file need contain only one line corresponding to the data in Table 52.The Commission needs details of movements of quantities bought in, sales and losses even where no financial transactions are involved, as is the case with free sales of foodstuffs and losses within the tolerances allowed. For intervention products, the emphasis is on detailed stock movements rather than on the financial implications. The difference with the FAUDIT-ED system is that the Commission is not interested in the cumulative totals. The Commission also wants the information in the "X Table" to reflect the actual transactions. Table 8 (Public storage - Public stock position and movements) supplements the above data.9.1. INFORMATION ON BUYING-IN FILESF900: type of product>TABLE>F901: quantity offeredQuantities are shown in tonnes to three decimal places.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F902: date of offerThe actual date of the offer is meant.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F903: date of acceptance of the initial offerRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F904: date fixed as first day of deliveryRequired format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F905: total price increases/reductions for quality (in EUR) (or final price)In the case of beef, the Commission refers to the total percentage price increases/reductions for differences in quality or degree of fat cover calculated in accordance with Regulation (EEC) No 2456/93. For cereals, the Commission refers to Regulation (EEC) No 689/92.Alternatively, this must be the final price.Required format: 99... 99.99, where 9 stands for a digit from 0 to 9.F906: total monthly increases (in EUR)Cereals and olive oil: in the case of cereals, the Commission refers to the monthly increase in EUR applying to the intervention price for the marketing year in accordance with Article 4(1) of Regulation (EEC) No 689/92 (see also Regulation (EC) No 1623/98, which applies for the 1998/99 marketing year).Required format: 99... 99.99, where 9 stands for a digit from 0 to 9.F907: date of deliveryFor beef, this is the date of arrival at the cold store.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F908: date of take-overIn the case of bone-in meat, this is the date of arrival at the cold store. In the case of boned meat, this is the date of arrival at the boning plant. See Article 17(1) of Regulation (EEC) No 2456/93.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F909: quantity taken overExpressed in tonnes to three decimal places.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F910: exchange rate usedRequired format: 9...9.999999, where 9 stands for a digit from 0 to 9.F911: intervention center = place of storage (beef = after boning)For the intervention centre, indicate the name and address of the cold store. In the case of meat, the intervention centre after boning is meant.F920: date of slaughter (meat)The Commission must be able to check whether time limits are met. All dates and the corresponding quantities (F909) and amounts (F106) must therefore be shown in separate records.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F921: meat bonedRequired format: yes = "Y"; no = "N".F922: quantity of meat bonedRequired format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F930: date of manufacture of the intervention product (milk sector)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.2. INFORMATION ON SALES FILESF950: regulation opening invitation to tenderF951: date of publication of invitation to tenderThis is the date of publication in the Official Journal of the European Communities.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F952: closing date for submission of tendersThis is the last possible date for submission of tenders.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F953: total price increases/reductions (internal market) (or final price)For cereals, this is the total percentage increase or reduction in price calculated in accordance with Article 13(1) of Commission Regulation (EEC) No 2131/93 (OJ L 191, 31.7.1993, p. 76), and Articles 4 and 5 of Council Regulation (EEC) No 1766/92 (OJ L 181, 1.7.1992, p. 21), (internal market) or the monthly increase in EUR in accordance with Article 16 of Regulation (EEC) No 2131/93 (sales for export). Alternatively, it may be the final price.Required format: +99... 99.99 or -99... 99.99, where 9 stands for a digit from 0 to 9.F954: Quantity removedThe quantities actually removed, including rejections. In the case of bone-in meat, this is the gross weight; in the case of boned meat, this is the net weight shown on the package.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F955: date of removalThe date of actual removal of the goods. If the actual data is later than the rent-free period, then the end date of the rent-free period should be given. All dates and the corresponding quantities and amounts must be shown in separate records in the file so they do not recur in various places in the same record.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F956: amount paidRequired format: +99...99.99 or -99...99.99, where 9 stands for a digit from 0 to 9.F957: quantity awardedRequired format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F960: net quantity of meatThis is the quantity tendered and paid for prior to removal or the difference in the quantities tendered for and removed on payment of the balance.Required format: +99...99.999 or -99...99.999, where 9 stands for a digit from 0 to 9.F961: price fixed or awardedThe fixed or minimum tender price per tonne (see also field F953), i.e. the price fixed in EUR by the Management Committee.Required format: 99... 99.99, where 9 stands for a digit from 0 to 9.F962: type of cutRequired format: a five-character code (INT11 until INT24) corresponding to the codes described in Annex V of Commission Regulation (EEC) No 562/2000 (OJ L 68, 16.3.2000, p. 22).F970: date of lodging of security for destination/end-useThe actual date of lodging of the security covering arrival at destination or end-use.Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).F980: date of arrival at final destination (where compulsory)Required format: "YYYYMMDD" (year in four digits, month in two digits, day in two digits).9.3. INFORMATION ON SECURITIESF990: amount of security forfeitedAmounts of securities actually forfeited.Required format: 99...99.99, where 9 stands for a digit from 0 to 9.